Name: Commission Regulation (EC) No 2512/2000 of 15 November 2000 amending Regulation (EC) No 1685/95 on arrangements for issuing export licences for wine sector products
 Type: Regulation
 Subject Matter: tariff policy;  plant product;  beverages and sugar;  agricultural activity;  international trade
 Date Published: nan

 Avis juridique important|32000R2512Commission Regulation (EC) No 2512/2000 of 15 November 2000 amending Regulation (EC) No 1685/95 on arrangements for issuing export licences for wine sector products Official Journal L 289 , 16/11/2000 P. 0021 - 0023Commission Regulation (EC) No 2512/2000of 15 November 2000amending Regulation (EC) No 1685/95 on arrangements for issuing export licences for wine sector productsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1493/1999 of 17 May 1999 on the common organisation of the market in wine(1), as amended by Commission Regulation (EC) No 1622/2000(2), and in particular Articles 63 and 64 thereof,Whereas:(1) Commission Regulation (EC) No 2425/2000 of 31 October 2000 amending Sector 15 of Annex I to Regulation (EEC) No 3846/87 establishing an agricultural product nomenclature for export refunds(3) adapts the nomenclature in question to the new situation in the wine sector since the entry into force of Regulation (EC) No 1493/1999. The main effect of this adaptation is the abolition of a number of codes for product descriptions. As a result of this it is also necessary to adapt Annexes I and Ia to Commission Regulation (EC) No 1685/95(4), as last amended by Regulation (EC) No 2739/1999(5), which groups the codes in product categories and groups.(2) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine,HAS ADOPTED THIS REGULATION:Article 1Regulation (EC) No 1685/95 is amended as follows:1. Annex I is replaced by Annex I to this Regulation.2. Annex Ia is replaced by Annex II to this Regulation.Article 2This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.It shall apply from 16 November 2000.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 15 November 2000.For the CommissionFranz FischlerMember of the Commission(1) OJ L 179, 14.7.1999, p. 1.(2) OJ L 194, 31.7.2000, p. 1.(3) OJ L 279, 1.11.2000, p. 14.(4) OJ L 161, 12.7.1995, p. 2.(5) OJ L 328, 22.12.1999, p. 60.ANNEX I"ANNEX I>TABLE>"ANNEX II"ANNEX IaProduct groups referred to in the second indent of the first subparagraph of Article 4(2) of Regulation (EC) No 800/1999>TABLE>"